DETAILED ACTION
	This Office action is based on the amendments filed January 4, 2021 for application 15/909,770.  Claims 1-5 have been amended and claim 7 is newly presented; claims 1-7 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Ram on March 24, 2021.

The application has been amended as follows: 

Claim 1, lines 7-19:	--“a second dental encasing component formed to overlay at least a portion of the patient’s lower teeth and having a lingual surface and a labial surface and a first and second wing  from the second dental encasing component;
the first and second wheels fixed to the labial surface of the first dental encasing component, each positioned to enable the first wheel to contact [[an]] a posterior edge of the first wing and the second wheel to contact [[an]] a posterior edge of the second wing such that each wheel rotates along a length of the respective wing as the patient’s mouth closes, advancing the patient’s jaw forward
the first dental encasing component and the second dental encasing component comprising a layer of an over-mold polymeric material, said over-mold polymeric material being stiff and solid at body temperature but moldable and deformable at [[an]] a first elevated a second elevated temperature of at least about 160°F,”--

Claim 2:	“The oral appliance of claim 1, wherein the component stiffening material.”

Claim 3:	“The oral appliance of claim 2, further comprising the first and second wings s s on the first dental encasing component, the wheels disposed on posterior sides of the first dental encasing component for engagement with the wings 

Claim 5, lines 1-2:	--“An oral appliance for repositioning the lower teeth and lower jaw of a patient into proper alignment with the patient’s upper teeth comprising:”--

Claim 5, lines 12-16:	--“the stiffening material of the first dental encasing component having a rotatable wheel portion attached thereto and the stiffening portion of the second dental encasing component having a wing portion mounted vertically thereto, the rotatable wheel portion [[and]] in contact and interacting with a posterior edge of the wing portion 

Claim 7:	“The oral appliance of claim 1 wherein the first elevated temperature is from about 135°F and 160°F.”
Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art fails to disclose, either singly or in combination, the claimed oral appliance comprising first and second dental encasing components formed to overlay a patient’s upper and lower teeth, respectively, each dental encasing component comprising a moldable and flexible over-mold material having a stiffening material attached thereto, wherein after being heated to an elevated temperature, the over-mold material is moldable and shapeable and the stiffening material is not moldable nor deformable within the patient’s mouth, and a rotatable wheel extending from the first dental encasing component and a wing extending upward from the second dental encasing component, wherein the wheel engages a posterior edge of the wing such that the wheel rotates along a length of the wing as the patient’s mouth closes advancing the patient’s jaw forward in combination with the other claimed limitations.

The closest prior art is Lambert (WO 2016/149742) which discloses an oral appliance (100) comprising a first dental encasing component (110) formed to overlay at least a portion of a patient’s upper teeth and a second dental encasing component (120) formed to overlay at least a portion of the patient’s lower teeth, wherein the first and second dental encasing components comprise an over-mold material (softer polymer) a stiffening material (hard polymer) (Figs. 1-2 & 9-12; ¶ 0029-0038 & 0041-0042).  Although Lambert discloses a wing (50) and a fastener (35), Lambert fails to teach that the fastener is a rotatable wheel that contacts and interacts with a posterior edge of the wing to advance the patient’s jaw forward as the patient’s mouth closes.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/24/2021